Citation Nr: 0711577	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for residuals of a compound 
fracture of the right forearm with surgical scars, currently 
rated as non-compensable, from July 8, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a compound fracture of the right forearm with 
surgical scars, and assigned a non-compensable rating 
effective July 8, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  In light of the 
foregoing and the particular pleading presented by the 
appellant, the Board has styled the issue accordingly.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The veteran filed a claim for entitlement to service 
connection for residuals of a right forearm fracture, and for 
hearing loss, on February 27, 1979.  His then available 
service medical records showed that he had sustained a 
compound fracture of the right forearm in July 1978.  In 
April 1979, he was afforded a VA examination of his right 
forearm, for which he reported as scheduled.  The VA 
examination confirmed the presence of some deformity of the 
mid-shafts of the radius and ulna related to old healed 
fractures.  Metallic appliances were seen at the region of 
both fracture sites related to a past surgical procedure.  In 
July 1979, a Cleveland, Ohio, RO deferred or confirmed rating 
decision was issued in the matter because the veteran failed 
to report for an April 1979 audiological examination.  A 
denial letter was issued that month for failure to report for 
a VA examination.

From the foregoing it is evident that despite the fact that 
the evidence of record clearly indicated that the veteran had 
incurred an in-service right arm fracture, and despite the 
fact that an April 1979 VA examination confirmed the presence 
of fracture residuals, VA denied the claim.  Such a decision 
raises the inextricably intertwined question of error.  
38 C.F.R. § 3.105 (2006).  Therefore, in light of Fenderson 
and the doctrine set forth in Dingess v. Nicholson, 19 Vet. 
App 473 (2006), the Board finds that the RO must first review 
whether or not it was appropriate for its August 2003 
decision to assign July 8, 2002, as the effective date for a 
grant of service connection for residuals of a compound 
fracture of the right forearm with surgical scars.  

Turning now to the fracture residuals the service medical 
records show that the appellant sustained an open fracture of 
the right forearm on July 31, 1978.  The April 1979 VA 
examination showed that he had metal plates at the region of 
his fracture sites, the right forearm radius and ulna.  It is 
clear that he had surgery on his right forearm at the time of 
his injury in service.  There is, however, no record of this 
surgery in the claims file, and no effort appears to have 
been undertaken to secure any inpatient records.  In light of 
the very nature of a compound fracture of the right forearm 
and the high probability of a muscle injury, cf. 38 C.F.R. 
§ 4.56(a) (2006) (An open comminuted fracture with muscle or 
tendon damage will be treated as a severe muscle injury.); 
these records must be obtained.  Therefore, on remand, the RO 
must attempt to procure all military hospital records, to 
include surgical records.  This specifically includes any 
pertinent surgical reports, from the U.S. Army Hospital in 
Heidelberg, Germany prepared between July 31, 1978, when the 
veteran was admitted from the emergency room to September 15, 
1978, when a treatment report indicates post-operative care 
for that injury.

Finally, since the veteran filed his claim for increased 
initial ratings for his service-connected residuals of a 
compound fracture of the right forearm with surgical scars,  
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Codes 7803 to 7805 (2002) with 
38 C.F.R. § 4.118, Codes 7801 to 7805 (2006).  The new rating 
criteria for rating scars became effective August 30, 2002.  
Id.  The veteran, however, has been notified of neither the 
old nor the new rating criteria.  On remand, the RO is to 
supply the veteran this notice.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should supply the veteran with 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
here being remanded, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. App 
473 (2006).  In this context, the 
"propriety" of the July 1979 rating 
decision vis-à-vis the appellant's right 
forearm fracture residuals must be 
addressed.

2.  The RO should provide the veteran with 
both the new and old rating criteria for 
evaluating scars.  The RO is to provide 
the veteran with the applicable diagnostic 
codes for rating scars that were in effect 
prior to August 30, 2002.  38 C.F.R. § 
4.118, Codes 7803 to 7805 (2002).  
Additionally, the RO is to provide the 
veteran with the applicable diagnostic 
codes for rating scars that became 
effective August 30, 2002.  38 C.F.R. § 
4.118, Codes 7801 to 7805 (2006).  

3.  The RO is to contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
military hospital records for the veteran, 
to include inpatient surgical records, 
from the U.S. Army Hospital in Heidelberg, 
Germany in order to clarify the nature and 
extent of the initial injury and treatment 
therefor.  The RO is to pay particular 
attention to securing records for the 
period from July 31, 1978, to September 
15, 1978, the time period during which 
available service medical records indicate 
the claimant was treated.  If any 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact must be documented in 
the claims file.  The veteran is to be 
notified in writing.  Because these are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

4.  Upon completion of the above 
development, to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a VA examination of 
his residuals of a compound fracture of 
the right forearm with surgical scars.  
The claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  In 
accordance with the latest AMIE work 
sheets for rating compound fractures and 
surgical scars, the examiner is to provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of his service-connected 
residuals of a right forearm fracture.  
The impact of any muscle injury should be 
clearly reported.  A complete rationale 
for any opinion offered must be provided.

5.  After the development requested has 
been completed, and if conducted, the RO 
should review any examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.  

6.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159.

7.  Thereafter, the RO must readjudicate 
the veteran's claim for an increased 
initial rating.  In so doing the RO must 
review whether or not it was appropriate 
to assign an effective date of July 8, 
2002, in light of the evidence available 
in July 1979.  The appellant and his 
representative must be provided a copy of 
that decision.   In readjudicating the 
increased rating claim the RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

